Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 17/103,444 (the ‘444 application), of U.S. Patent No. 10,137,097 (the ‘097 patent), which issued from U.S. Patent Application No. 15/574,651 (the ‘651 application) with claims 1-3 on November 27, 2018.
	
Amendment
	The preliminary amendment filed November 24, 2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(A) The matter to be omitted by reissue must be enclosed in brackets; and
	(B) The matter to be added by reissue must be underlined. 	
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.
	The amendment improperly uses strike-through and double bracketing to indicate subject matter that is to be deleted.  Single brackets are required, i.e., subject matter to be deleted must be enclosed in single brackets.  Additionally, claims 1 and 2 contain a period after the term “thereof”.  The period should appear after the last Formula in each of the claims.
	Because the claims, as issued, contain single brackets around the “Formula” terms in the claims, it is recommended that applicant uses bold bracketing to designate subject matter to be deleted from the claims. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	For an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden and identify a word, phrase, or expression in the claims and how it renders the original patent wholly or partly inoperative or invalid.  The statement in the oath/declaration that “Formula 2 and Formula 3 of claims 1 and 2 were incorrect” is not considered a sufficient “error” statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.  
I.	Claims 1-3 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Drawings
The drawing are objected to as not complying with the provisions of 37 CFR 1.173(b)(3).  The drawings lack the required “Amended” marking.  Additionally, the figures in the replacements sheets are not clear.
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application.
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(a)(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
 (b)(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.




Scope of Claims
	The ‘444 application, as amended November 24, 2020, contains claims 1-3 directed to a compound, a GAPDH aggregation inhibitor and a pharmaceutical composition.  Claim 1, as it appears in the improper amendment, is reproduced below and representative:

1. (Currently amended) A compound represented by any of the chemical formula 1 wherein R1, R2, and R3 are each independently a hydrogen atom, a halogen atom, or an aliphatic hydrocarbon group having a carbon number of from 1 to 10, the chemical formula 2 wherein R1, R2, and R3 are each independently a hydrogen atom, a halogen atom, or an aliphatic hydrocarbon group having a carbon number of from 1 to 10, and n is an integer of 1 or more, or the chemical formula 3 wherein R1, R2, and R3 are each independently a hydrogen atom, a halogen atom, or an aliphatic hydrocarbon group having a carbon number of from 1 to 10, and n is an integer of 1 or more, or [[and]] a pharmaceutically acceptable salt thereof.


    PNG
    media_image1.png
    210
    374
    media_image1.png
    Greyscale

[Formula 2]

    PNG
    media_image2.png
    250
    588
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    248
    561
    media_image3.png
    Greyscale




















[Formula 3]



    PNG
    media_image4.png
    393
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    332
    552
    media_image5.png
    Greyscale


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,137,097 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991